Citation Nr: 0935781	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
40 percent for residuals, prostate cancer, status post 
radical retropubic prostatectomy, with erectile dysfunction 
(residuals of prostate cancer).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from June 1963 to March 1966, 
including combat service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, that granted service 
connection for residuals of prostate cancer and assigned a 10 
percent disability rating, effective May 24, 2005.  The 
Veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

In September 2006, the RO awarded an increased disability 
rating of 20 percent, effective May 24, 2005.  In January 
2007, the RO again awarded an increased disability rating of 
40 percent, effective May 24, 2005.  Absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.   A claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned and has filed a 
substantive appeal; the issue therefore remains in appellate 
status.

The Veteran filed a claim for TDIU in June 2007.  However, as 
discussed in the Remand below, the issue is currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In a March 2006 statement, the Veteran reported that due to 
incontinence resulting from radical retropubic prostatectomy, 
he wore absorbent pads he was required to change at least 2 
to 3 times daily, and that he awoke to void 4 to 5 times 
every night.  He stated that his urinary frequency was about 
every one and one half hour during the day.  In his January 
2007 substantive appeal as well as in numerous other 
statements, the Veteran stated that his disability had 
worsened, and asserted that the RO did not take into account 
the severity of his urinary frequency and incontinence when 
rating his residuals of prostate cancer.  In support of his 
claim, the Veteran submitted multiple witness statements 
showing that his disability may have worsened.  An August 
2007 letter from his treating physician shows that the 
Veteran reported having to change his pads 5 to 6 times 
during the day, and that he had to get up at night at least 5 
to 6 times.

The Veteran was last afforded a VA examination in November 
2005.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's 
examination is not unduly remote, the Veteran's statements 
indicate that his condition has worsened since the date of 
the last examination and continues to worsen.  Because there 
may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is in 
order.  Thus, the Board finds that a remand for a new VA 
examination and a medical opinion is necessary in order to 
fairly address the merits of his claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has reported that he had to quit his job due to 
his service-connected residuals of prostate cancer.  He is 
currently unemployed and reports that he has been unable to 
maintain employment due to his residuals of prostate cancer.

Several of the Veteran's coworkers provided statements 
stating that the Veteran had been out of work for medical 
reasons since August 2007, and that, if he could work, he 
would come back to work.  They indicated that the Veteran had 
to use the restroom from 8 to 10 times per day and had 
occasional accidents, which significantly interfered with his 
job.  In addition, the Veteran's former manager provided a 
written statement indicating that the Veteran had had 
multiple accidents at work due to his residuals of prostate 
cancer and also appeared to be depressed.  The manager stated 
that the Veteran often had to leave his work area due to 
symptoms of residuals of prostate cancer.  He stated that 
sometimes he had to send the Veteran home, while on other 
occasions the Veteran was unable to come to work due to 
embarrassment after an incident.

Because the Veteran is alleging unemployability as a result 
of his service-connected residuals of prostate cancer, the 
Board finds that an examination which specifically addresses 
the impact of his service-connected residuals of prostate 
cancer on his employability is necessary in deciding this 
claim.

Although the Veteran submitted a separate claim for a TDIU 
rating that as of this time has not been appealed to the 
Board, because the Veteran is challenging the initial rating 
assigned for the disability upon which he bases his assertion 
of unemployability (i.e., he claims he is unemployable 
because of his service-connected residuals of prostate 
cancer), the determination of whether he is entitled to TDIU, 
including the effective date for that award, is part and 
parcel of the determination of the initial rating for that 
disability.  Rice v. Shinseki, -- - Vet. App. ----, No. 06-
1445, slip op. at 10 (May 6, 2009).

Next, a remand is necessary in order to obtain outstanding 
private and VA medical records.  The most recent private 
treatment records of record are dated in November 2007.  
However, the most recent records preceding those records are 
dated in April 2007.  Thus, it appears that comprehensive 
private treatment records have not been associated with the 
claims file.  On remand, records dated from April 2007 to 
November 2007, and records dated since November 2007 should 
be obtained.

Similarly, the most recent VA records of record are dated in 
April 2006.  As the Veteran may have received VA treatment 
since April 2006, VA records dated since April 2006 should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Lastly, correspondence from the Social Security 
Administration dated in March 2008 shows that the Veteran's 
claim for disability benefits was approved, effective 
December 2007.  To date, the decision granting benefits, and 
the records upon which that decision was based, have not been 
associated with the claims file.  On remand, those records 
should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he sign and return a consent form 
authorizing the release to VA of private 
treatment records relating to the 
residuals of prostate cancer, dated from 
April 2007 to November 2007, and all 
records dated since November 2007.  These 
records must then be obtained and 
associated with the claims file.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file. 

2.  Obtain and associate with the claims 
file records from the VA Outpatient Clinic 
in Orlando, Florida, dated from April 2006 
to the present.  If any of the records are 
no longer on file, request them from the 
appropriate storage facility.  All 
attempts to secure those records must be 
documented in the claims folder.

3.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administrative 
decision granting the Veteran disability 
benefits as well as the medical records 
upon which the decision was based.

4.  Schedule the Veteran for a 
genitourinary examination in order to 
determine the nature and severity of his 
service-connected residuals of prostate 
cancer.  The entire claims file and a copy 
of this Remand must be reviewed by the 
examiner in conjunction with conducting 
the examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

The examiner should identify all residuals 
attributable to the Veteran's service-
connected prostate cancer, including any 
urinary frequency and voiding dysfunction.  
Findings should be provided as to urine 
leakage, urinary frequency, and obstructed 
voiding, if any.  If use of an appliance 
or absorbent material is necessary, the 
examiner should so indicate and include 
the frequency with which the appliance 
must be changed and when the need for such 
appliance was first demonstrated.

The examiner should be advised that all 
findings or lack thereof, described above 
must be addressed so that the Board may 
rate all residuals of the Veteran's 
prostate cancer in accordance with the 
specified criteria.  In addition, the 
examiner must specifically comment on 
whether the Veteran has any additional 
residuals of prostate cancer.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly set 
forth.  A complete rationale must be given 
for all opinions and conclusions 
expressed.

5.  After the Veteran's pending claims for 
an increased rating for the residuals of 
prostate cancer and for service connection 
for depression secondary to the residuals 
of prostate cancer have been adjudicated, 
schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disabilities 
on his unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities (to include, but not limited 
to, a right knee disability and the 
residuals of prostate cancer) jointly on 
the Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should consider 
the Social Security Administration 
determination that the Veteran is not 
qualified for employment, and the 
Veteran's statements that his disabilities 
render him unemployable.  Finally, if the 
Veteran's service-connected disabilities 
do not cumulatively render him 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill set 
and educational background.

6.  Then, readjudicate the claims.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




